80922: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34318: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80922


Short Caption:SPIRTOS VS. YEMENIDJIANCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804785Classification:Civil Appeal - General - Other


Disqualifications:Parraguirre, SilverCase Status:Disposition Filed


Replacement:Chief Justice Hardesty for Justice Parraguirre<br/>Justice Cadish for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:04/07/2020 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantNicola SpirtosDaniel R. McNutt
							(McNutt Law Firm, P.C.)
						Matthew C. Wolf
							(McNutt Law Firm, P.C.)
						


RespondentArmen YemenidjianTodd L. Bice
							(Pisanelli Bice, PLLC)
						Emily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						Dustun H. Holmes
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/03/2020Filing FeeFiling Fee due for Appeal. (SC)


04/03/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-12802




04/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-12804




04/03/2020Filing FeeE-Payment $250.00 from Daniel R. McNutt. (SC)


04/06/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-12850




04/07/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC)20-13158




04/24/2020Docketing StatementFiled Docketing Statement.  (SC)20-15766




04/27/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 20, 2020, at 9:30 AM. (SC)20-15797




06/04/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: July 27, 2020, at 9:30 AM. (SC)20-21093




07/29/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 20, 2020, at 9:30 AM via videoconference. (SC)20-27632




08/20/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-30748




08/24/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-30980




09/04/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-32742




11/19/2020BriefFiled Appellant's Opening Brief. (SC).20-42408




11/19/2020AppendixFiled Appendix to Opening Brief Volume 1. (SC).20-42409




11/19/2020AppendixFiled Appendix to Opening Brief Volume 2. (SC).20-42410




12/15/2020MotionFiled Stipulation to Extend Deadlines to File Answering Brief. (REJECTED PER NOTICE ISSUED ON 12/15/20) (SC)


12/15/2020Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)20-45336




12/15/2020Notice/IncomingFiled Respondent's Notice of Appearance. (SC)20-45372




12/15/2020MotionFiled Stipulation to Extend Deadline to File the Answering Brief. (SC)20-45374




12/18/2020Order/ProceduralFiled Order.  Respondent shall have until January 20, 2021, to file and serve the answering brief.  Appellant shall have until March 22, 2021, to file and serve a reply brief, if deemed necessary.  (SC)20-45831




01/20/2021BriefFiled Respondent's Answering Brief. (SC)21-01702




03/19/2021BriefFiled Appellant's Reply Brief. (SC)21-07950




03/19/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/19/2021OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Parties


06/14/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties


09/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision as of the date of this order on the briefs filed herein. (SC)21-26714




12/02/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Cadish. Author: Hardesty, C.J. Majority: Hardesty/Stiglich/Cadish. 137 Nev. Adv. Opn. No. 73. SNP21-JH/LS/EC. (SC).21-34318





Combined Case View